Motion granted; Order filed, January 10, 2017.




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-16-00162-CV
                                ____________

                         IRMA G. GALVAN, Appellant

                                        V.

     ROSE B. GARCIA, INDEPENDENT ADMINISTRATRIX OF THE
       ESTATE OF RICHARD S. BARBOZA, DECEASED, Appellee


                    On Appeal from the 55th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2009-58820


                                    ORDER

      The reporter’s record in this case was due October 27, 2016. See Tex. R.
App. P. 35.1. On November 21, 2016, this court ordered the court reporter to file
the record within 30 days. On November 30, 2016, Gina Wilburn, the official court
reporter, sought an extension of time in which to file the reporter’s record. The
motion is granted, and we issue the following order.
       We order Gina Wilburn, the official court reporter, to file the record in this
appeal on or before January 17, 2017. No further extension will be entertained
absent exceptional circumstances. The trial and appellate courts are jointly
responsible for ensuring that the appellate record is timely filed. See Tex. R. App.
P. 35.3(c). If Gina Wilburn does not timely file the record as ordered, we may issue
an order directing the trial court to conduct a hearing to determine the reason for the
failure to file the record.



                                   PER CURIAM